DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631).
As to claim 1, Cho discloses in figure 7: a window substrate 421 including a display part and a non-display part; a non-display pattern 490 disposed on the non-display part of one surface of the window substrate, the non-display pattern being 
Cho does not disclose that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image.  Lim discloses in figure 2, a window 300 comprising: a light shielding layer 380 (non-display pattern), a display area DA and a non-display area NDA.  Lim teaches in paragraph [0171] that in some embodiments, the light shielding layer 380 may define the non-display area of the window 300.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho such that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image as disclosed by Lim because it was a matter of design choice.  This modification would have resulted in the polarizing layer being disposed only on the display part.
Cho does not disclose that the polarizing layer is a liquid crystal polarizing layer.  Kalmanash discloses a high efficiency, non-absorptive chiral nematic liqid crystal polarizer whose transmissiveness is substantially greater than conventional absorptive polarizers.  See column 1, lines 39-45.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho by providing a liquid crystal polarizing layer as disclosed by Kalmanash in order to improve brightness.

As to claim 2, Cho in view of Lim, Kalmanash and Kim discloses all of the elements of the claimed invention discussed above regarding claim 1.  Cho further discloses in figure 7 that the non-display pattern 490 directly contacts the window substrate 421.
As to claim 17, Cho discloses in figure 7: preparing a window substrate 421 including a display part and a non-display part; forming a polarizing layer 420a only on one surface of the window substrate in the display part; and forming a non-display pattern 490 on the one surface of the window substrate in the non-display part, the non-display pattern being formed only on the non-display part that is located on a peripheral portion of the window substrate, wherein a thickness of the non-display pattern 490 is thicker than a thickness of the polarizing layer.
Cho does not disclose that the non-display pattern defines the display part which displays an image and the non-display part which does not display an image.  Lim discloses in figure 2, a window 300 comprising: a light shielding layer 380 (non-display pattern), a display area DA and a non-display area NDA.  Lim teaches in paragraph [0171] that in some embodiments, the light shielding layer 380 may define the non-
Cho does not disclose that the polarizing layer is a liquid crystal polarizing layer.  Kalmanash discloses a high efficiency, non-absorptive chiral nematic liqid crystal polarizer whose transmissiveness is substantially greater than conventional absorptive polarizers.  See column 1, lines 39-45.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho by providing a liquid crystal polarizing layer as disclosed by Kalmanash in order to improve brightness.
Cho does not disclose that the color of the non-display pattern is viewed through the non-display part of the window substrate.  Kim discloses in figure 8, a housing structure comprising a cover glass 400, wherein the color of the non-display pattern 330 is visible through the non-display part of the window substrate 100.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing the housing structure of Kim in order to protect the display panel via the cover glass.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631) as applied to claim 1 above, and further in view of Shu et al. (US 2012/0268700).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631) as applied to claim 1 above, and further in view of Choi et al. (US 2007/0024781).
Cho in view of Lim, Kalmanash and Kim discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a retardation layer disposed on the polarizing layer.  Choi discloses a display panel assembly including a display panel, a first polarizing plate disposed over the display panel, a second polarizing plate disposed under the display panel, and a polarization compensation film disposed over the first polarizing plate.  The polarization compensation film includes a polarization prism film and a phase difference film .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935), Kim et al. (US 2015/0116631) and Choi et al. (US 2007/0024781) as applied to claim 5 above, and further in view of Moshrefzadeh et al. (US 6,317,263).
Cho in view of Lim, Kalmanash, Kim and Choi discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the retardation layer is a quarter wave plate.  Moshrefzadeh discloses that a quarter wave plate was a common and conventional type of retardation layer.  See column 10, lines 28-30.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a quarter wave plate as the retardation layer because conventional elements were known to be cost-effective and reliable.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935), Kim et al. (US 2015/0116631) and Choi et al. (US 2007/0024781) as applied to claim 5 above, and further in view of Iwahashi et al. (US 2013/0083276).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935), Kim et al. (US 2015/0116631) and Choi et al. (US 2007/0024781) as applied to claim 5 above, and further in view of Lee et al. (US 2016/0026278).
Cho in view of Lim, Kalmanash, Kim and Choi discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose a refractive index control layer disposed on the retardation layer.  Lee discloses providing a refractive index control layer in order to compensate for the difference in refractive index between regions where the transparent electrodes are formed and regions where the transparent electrodes are not formed.  See paragraph [0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a refractive index control layer on the retardation layer in order to compensate for the difference in refractive index between .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631) as applied to claim 1 above, and further in view of Pau et al. (US 2016/0170110) and Park et al. (US 2015/0276992).
As to claim 9, Cho in view of Lim, Kalmanash and Kim discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a leveling layer disposed to planarize the display part and the non-display part.  Pau discloses in paragraph [0092], providing a buffer layer on the polarizing layer in order to protect the polarizing layer and which also serves as a respective planarization layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a leveling layer to planarize the display part and the non-display part in order to protect the polarizing layer as disclosed by Pau.
Cho in view of Lim, Kalmanash, Kim and Pau does not disclose an aqueous overcoat layer disposed on the polarizing layer.  Park discloses in paragraph [0059], attaching a protective film to the polarizing layer with an aqueous adhesive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing an aqueous overcoat layer disposed on the polarizing layer in order to attach the leveling layer to the polarizing layer by using the aqueous overcoat layer as an adhesive as disclosed by Park.
As to claim 10, Cho in view of Lim, Kalmanash, Kim, Pau and Park discloses all of the elements of the claimed invention discussed above regarding claim 9.  Furthermore, the aqueous overcoat layer disclosed by Park would be disposed on both the non-display pattern and the polarizing layer.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935), Kim et al. (US 2015/0116631), Pau et al. (US 2016/0170110) and Park et al. (US 2015/0276992) as applied to claim 9 above, and further in view of Choi et al. (US 2007/0024781) and Ikeda et al. (US 2018/0072952).
As to claim 11, Cho in view of Lim, Kalmanash, Kim, Pau and Park discloses all of the elements of the claimed invention discussed above regarding claim 9, but does not disclose a retardation layer disposed on the leveling layer.  Choi discloses a display panel assembly including a display panel, a first polarizing plate disposed over the display panel, a second polarizing plate disposed under the display panel, and a polarization compensation film disposed over the first polarizing plate.  The polarization compensation film includes a polarization prism film and a phase difference film (retardation layer).  See abstract.  Choi teaches in paragraph [0199] that by using the polarization compensation film, light efficiency may be improved and overall luminance may be increased.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing the polarization compensation film of Choi, which includes a retardation layer, in order to improve light efficiency and increase overall luminance.  Ikeda discloses in paragraph [0250], providing the retardation layer on a flat surface having non concave 
As to claim 12, Cho in view of Lim, Kalmanash, Kim, Pau, Park, Choi and Ikeda discloses all of the elements of the claimed invention discussed above regarding claim 11.  Furthermore, the non-display pattern of Cho is disposed on at least a portion of the non-display part and the leveling layer of Pau is disposed on the entire region of the non-display part.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935), Kim et al. (US 2015/0116631), Pau et al. (US 2016/0170110), Park et al. (US 2015/0276992), Choi et al. (US 2007/0024781) and Ikeda et al. (US 2018/0072952) as applied to claim 12 above, and further in view of Kim et al. (US 2009/0310055).
As to claim 13, Cho in view of Lim, Kalmanash, Kim (‘631), Pau, Park, Choi and Ikeda discloses all of the elements of the claimed invention discussed above regarding claim 12, but does not disclose a color pattern on a region corresponding to the leveling layer of the non-display part on the retardation layer.  Kim (‘055) discloses in figure 2, a color pattern 133 on a region corresponding to the leveling layer of the non-display part on the retardation layer.  It would have been obvious to one of ordinary skill in the art 
As to claim 14, Cho in view of Lim, Kalmanash, Kim (‘631), Pau, Park, Choi, Ikeda and Kim (‘055) discloses all of the elements of the claimed invention discussed above regarding claim 13.  Kim (‘055) further discloses in figure 2, a light shielding pattern 131 on the color pattern 133.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631) as applied to claim 1 above, and further in view of Sekiguchi (US 2002/0054261).
Cho in view of Lim, Kalmanash and Kim discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a touch panel disposed on the one surface of the window substrate.  Sekiguchi discloses in paragraph [0045] that a conventional liquid crystal display device with an input panel attached thereto comprises a touch panel disposed on top of a liquid crystal display panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by providing a touch panel disposed on top of the liquid crystal display panel in order to allow the display device to receive touch inputs from a user.  The touch panel would be disposed on the same surface of the window substrate on which the polarizing layer and the non-display pattern are formed.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631) as applied to claim 17 above, and further in view of Yang (US 2014/0305578).
Cho in view of Lim, Kalmanash and Kim discloses all of the elements of the claimed invention discussed above regarding claim 17, but does not disclose forming the polarizing layer on a surface of a carrier film, and peeling off the polarizing layer from the carrier film to adhere the polarizing layer to the display part of the window substrate.  However, this was a common and conventional method as evidenced by the abstract of Yang.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cho by attaching the polarizing layer using the method disclosed by Yang because conventional methods were known to be cost-effective and reliable.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0085507) in view of Lim et al. (US 2016/0369131), Kalmanash (US 5,486,935) and Kim et al. (US 2015/0116631) as applied to claim 1 above, and further in view of Kim (US 2015/0188081).
Cho in view of Lim, Kalmanash and Kim (‘631) discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a liquid crystal display device where the window substrate integrated with the polarizing plate is formed on the liquid crystal display device to protect the liquid crystal display device.  Kim (‘081) discloses in figures 4 and 5, a window substrate 500 integrated with a polarizing plate 240 which is formed on a display panel 220 in order to protect the .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a method of preparing a window substrate integrated with a polarizing plate, comprising the combination required by claim 20, including: adhering a release film having an opening that corresponds to the display part to the one surface of the base substrate; forming the liquid crystal polarizing layer on the display part of the base substrate through the opening of the release film; and peeling off the release film.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Kim et al. (US 2015/0116631).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DAVID Y CHUNG/Examiner, Art Unit 2871                             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871